

114 S2997 RS: Securing Access to Networks in Disasters Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 702114th CONGRESS2d SessionS. 2997[Report No. 114–392]IN THE SENATE OF THE UNITED STATESMay 26, 2016Ms. Cantwell (for herself, Mr. Booker, Mr. Schumer, Mr. Nelson, Mr. Rubio, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 6, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Federal Communications Commission to commence proceedings related to the resiliency
			 of critical telecommunications networks during times of emergency, and for
			 other purposes.
	
 1.Short titleThis section may be cited as the Securing Access to Networks in Disasters Act of 2016. 2.Findings; Sense of Congress (a)FindingsCongress finds the following:
 (1)Severe weather and emergencies can have devastating effects on communities large and small, including rural areas and urban centers.
 (2)10,649 deaths were attributed to weather related causes during 2006 to 2010. (3)According to the third national climate assessment, completed in 2014, microclimate weather models predict increased temperatures, and less frequent but more intense storm events.
 (4)In 2015, there were 9,407,571 acres burned in wildfires and the United States Fire Administration spent $1,700,000,000 on wildfire suppression and $2,600,000,000 on all wildfire related budget costs in 2015. Wildfire potential is expected to remain static or increase over the coming fire seasons.
 (5)During times of emergencies such as a natural disaster, severe storm, or act of terrorism, communications networks serve as a vital tool for individuals, 9–1–1 centers, and first responders.
 (6)During times of emergency, it is critical that consumers be able to access cell phone networks, including to contact 9–1–1, even in the event that damage or outage has occurred on their own home network.
 (7)Consumer wireless devices are becoming increasingly important to the safety and security of the public during emergencies, whether to contact 9–1–1, receive emergency alerts, communicate with loved ones, or receive vital information like shelter locations using mobile applications and social media platforms.
 (8)In April 2016, major cell phone carriers announced a Wireless Network Resiliency Cooperative Framework (referred to in this subsection as the Framework) that outlines reasonable arrangements between the networks for cell phone roaming during disasters, fosters mutual aid during emergencies, and aids in consumer readiness during times of emergency.
 (9)Voluntary agreements similar to the Framework can provide benefits to consumers by offering increased flexibility for carriers to adjust their efforts as technology and the emergency response ecosystem evolves.
 (10)Although the initial Framework reflects agreement among the 5 largest carriers in the Nation, the agreement could potentially be expanded to include, or serve as a model for, other carriers especially those in underserved or rural areas.
 (11)Close coordination among service providers and the public safety community is essential in advance of, during, and following emergencies.
 (b)Sense of CongressIt is the sense of Congress that the voluntary policies outlined in the Wireless Network Resiliency Cooperative Framework should be adhered to, to the best of the carriers' ability, to aid consumers, 9–1–1 professionals, first responders, and local governments, in accessing communication services during times of emergency.
			3.Securing access to networks in disasters
 (a)DefinitionsIn this section, and for purposes of the rules required under this section— (1)the term mobile service means—
 (A)commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)); or
 (B)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (2)the term mobile service infrastructure means a site or similar facility used to transmit or receive mobile service signals; (3)the term times of emergency means—
 (A)an emergency as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122); or
 (B)an emergency as declared by the Governor of a State or territory of the United States; and (4)the term WiFi access point means wireless Internet access using the standard designated as 802.11 or any variant thereof.
				(b)Proceedings related to cellular network resiliency
				(1)Directory
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall create a master point of contact directory to provide for effective communication between public safety answering points and telecommunications service providers.
 (B)ConfidentialityThe directory established under this paragraph shall be available to telecommunications service providers and public safety answering points on a confidential basis.
 (C)Exemption from Paperwork Reduction Act requirementsIn establishing the directory under this paragraph, the Commission shall be exempted from chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).
 (2)Study on network resiliencyNot later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publically available on the Commission’s website, a study on the public safety benefits and technical feasibility and cost of—
 (A)making telecommunications service provider-owned WiFi access points, and other communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable;
 (B)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and
 (C)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable.
					(c)GAO study and report
 (1)StudyThe Comptroller General of the United States shall conduct a study on— (A)how Federal agencies can better ensure critical telecommunications networks remain operational during times of emergency;
 (B)the feasibility and advisability of adding points of contact for local utilities to the directory described in subsection (b)(1); and
 (C)any legislative matters Congress should consider to help promote network resiliency. (2)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit a report to Congress containing the findings and recommendations of the study required under paragraph (1).
				(d)Expanding list of essential service providers during federally declared emergencies To include all
 communications providers; providing access to essential service providersSection 427 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e) is amended—
 (1)in subsection (a)(1)(A), by striking telecommunications service and inserting communications service, including wireline and mobile telephone service, Internet access service, radio and television broadcasting, cable service, and direct broadcast satellite service; and
 (2)by adding at the end the following:  (d)Mutual aid agreementsThe President, acting through the Administrator of the Federal Emergency Management Agency, shall encourage the adoption of mutual aid agreements that recognize the credentials of essential service providers issued by all parties to the mutual aid agreement..
 (e)Communications networks are designated essential assistance during federally declared emergenciesSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended—
 (1)in subparagraph (I), by striking and at the end; (2)in the first subparagraph (J)(ii), by striking the period at the end and inserting ; and; and
 (3)by striking the second subparagraph (J) (as added by section 4 of the Pets Evacuation and Transportation Standards Act of 2006 (Public Law 109–308; 120 Stat. 1725) and inserting the following:
					
 (K)establishing temporary or restoring communications service, including wireline and mobile telephone service, Internet access service, radio and television broadcasting, cable service, and direct broadcast satellite service..
	
 1.Short titleThis Act may be cited as the Securing Access to Networks in Disasters Act of 2016. 2.Sense of CongressIt is the sense of Congress that the voluntary policies outlined in the Wireless Network Resiliency Cooperative Framework should be adhered to by all parties to aid consumers, 9–1–1 professionals, first responders, and local governments, in accessing communication services during times of emergency.
		3.Securing access to networks in disasters
 (a)DefinitionsIn this section— (1)the term Commission means the Federal Communications Commission;
 (2)the term mobile service means— (A)commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)); or
 (B)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (3)the term times of emergency means— (A)an emergency or major disaster, as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122); or
 (B)an emergency as declared by the Governor of a State or territory of the United States; and (4)the term WiFi access points means wireless Internet access using the standard designated as 802.11 or any variant thereof.
				(b)FCC study on alternative access to 9-1-1 services during times of emergency
 (1)StudyNot later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publicly available on the website of the Commission, a study on the public safety benefits and technical feasibility and cost of—
 (A)making telecommunications service provider-owned WiFi access points, and other telecommunications service provider-owned communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable;
 (B)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and
 (C)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable.
 (2)ConsiderationsIn conducting the study required under paragraph (1), the Commission shall consider issues related to making WiFi access points available to the general public for access to 9-1-1 services, including communications network provider liability, the operational security of communications networks, and any existing actions or authorities in and among the States.
				(c)GAO study and report
 (1)DefinitionsIn this subsection— (A)the term essential communications services means wireline and mobile telephone service, Internet access service, radio and television broadcasting, cable service, and direct broadcast satellite service; and
 (B)the term Executive departments has the meaning given the term in section 101 of title 5, United States Code. (2)StudyThe Comptroller General of the United States shall conduct a study on—
 (A)how Executive departments can better ensure essential communications services remain operational during times of emergency;
 (B)any legislative matters, if appropriate, Congress could consider to help promote the resiliency of essential communications services; and
 (C)whether a nationwide directory of points of contact among providers of essential communications services is needed to facilitate the rapid restoration of such services damaged during times of emergency.
 (3)ConsiderationsIn making the determination described in paragraph (2)(C), the Comptroller General shall consider— (A)any similar directories that exist at the Federal, State, or local level, including the effectiveness of such directories;
 (B)how such a directory could be established and updated, including what types of information would be most useful;
 (C)how access to such a directory could be managed to adequately ensure the confidentiality of any sensitive information and operational security of essential communications services; and
 (D)the resources necessary to establish and maintain such a directory. (4)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit a report to Congress containing the findings and recommendations of the study required under paragraph (2).
				(d)Expanding list of essential service providers during federally declared emergencies To include all
 communications providers; providing access to essential service providersSection 427 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e) is amended—
 (1)in subsection (a)(1)(A), by striking telecommunications service and inserting wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service; and
 (2)by adding at the end the following:  (d)Mutual aid agreementsThe President, acting through the Administrator of the Federal Emergency Management Agency, shall encourage the adoption of mutual aid agreements that recognize the credentials of essential service providers issued by all parties to the mutual aid agreement..
 (e)Communications networks are designated essential assistance during federally declared emergenciesSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended—
 (1)in subparagraph (I), by striking and at the end; (2)in subparagraph (J), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (K)allowing for access to essential service providers necessary for establishing temporary or restoring wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service..December 6, 2016Reported with an amendment